        

EXHIBIT 10.8
INTEGRATED SILICON SOLUTION, INC.
2012 INDUCEMENT OPTION PLAN
1.Purposes of the Plan. The purpose of this Plan is to provide awards of stock
options to persons employed by Chingis Technology Corporation as a material
inducement to such individuals entering into employment with the Company or its
Subsidiaries upon consummation of the proposed acquisition of Chingis Technology
Corporation by the Company or a Subsidiary of the Company. The Plan permits the
grant of Nonstatutory Stock Options.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    the closing of a merger, consolidation or other reorganization approved
by the Company’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
(ii)    a sale, transfer or other disposition of all or substantially all of the
Company’s assets;
(iii)     the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the Exchange Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition)

    



--------------------------------------------------------------------------------



the beneficial owner (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders; or
(iv)     a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in the ownership of the
Company, change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A of the Code and any proposed or final Treasury
Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated thereunder from time to time (“Section 409A”).
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(h)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(i)    “Common Stock” means the common stock of the Company.
(j)    “Company” means Integrated Silicon Solution, Inc., a Delaware
corporation, or any successor thereto.
(k)    “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
(l)    “Director” means a member of the Board.
(m)    “Disability” means permanent and total disability as determined by the
Administrator in its sole discretion.
(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

-2-

--------------------------------------------------------------------------------



(p)    “Fair Market Value” means, as of any date, the value of the Common Stock
as the Administrator may determine in good faith by reference to the price of
such stock on any established stock exchange or a national market system on the
day of determination if the Common Stock is so listed on any established stock
exchange or a national market system. If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock will be determined as the Administrator may determine in good faith.
(q)     “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an incentive stock option qualified
under Section 422 of the Code.
(r)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(s)    “Option” means a stock option granted pursuant to Section 6 of the Plan.
(t)     “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(u)    “Participant” means the holder of an outstanding Award.
(v)    “Plan” means this 2012 Inducement Option Plan.
(w)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(x)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(y)    “Service Provider” means an Employee, Director, or Consultant.
(z)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.
(aa)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Subject to the provisions of Section 13 of the Plan, the maximum
aggregate number of Shares that may be awarded and sold under the Plan is
439,500 Shares. The Shares may be authorized, but unissued, or reacquired Common
Stock. If an Award expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares used to pay the withholding tax related to an Award or to
pay for the exercise price of an Award will not become available for future
grant or sale under the Plan.
(b)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

-3-

--------------------------------------------------------------------------------



4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Employees to whom Awards may be granted hereunder;
(iii)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder;
(iv)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(v)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(vi)    to modify or amend each Award (subject to Section 14(b) of the Plan);
(vii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator; or
(viii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations, and interpretations will be final and binding on all
Participants and any other holders of Awards.
5.    Eligibility. Awards may be granted to Employees so long as the following
requirements are met: (a) the Employee was not previously an Employee or
Director, or the Employee is returning to the employment of the Company
following a bona-fide period of non-employment; and (b) the grant of an Award
under the Plan is a material inducement to the Employee’s decision to enter into
the employment of the Company. Notwithstanding the foregoing, an Employee may be
granted an Award

-4-

--------------------------------------------------------------------------------



in connection with a merger, acquisition or similar transaction, to the extent
permitted by the NASDAQ rules governing stockholder approval of inducement
equity compensation plans.
6.    Stock Options.
(a)    Limitations. Each Option granted hereunder shall be a Nonstatutory Stock
Option.
(b)    Term of Option. The Administrator will determine the term of each Option
in its sole discretion; provided, however, that the term will be no more than
ten (10) years from the date of grant thereof.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    No Repricing. The exercise price for an Option may not be reduced
without the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option as well as an Option exchange program
whereby the Participant agrees to cancel an existing Option in exchange for an
Option, Stock Appreciation Right, other Award or cash.
(iv)    Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws. Such consideration may
consist of, without limitation, (1) cash, (2) check, (3) promissory note, to the
extent permitted by Applicable Laws, (4) other Shares, provided that such Shares
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option shall be exercised and
provided that accepting such Shares, in the sole discretion of the
Administrator, shall not result in any adverse accounting consequences to the
Company, (5) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan, (6) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws, or (7) any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share. An Option will be deemed exercised when the Company receives: (i) notice
of

-5-

--------------------------------------------------------------------------------



exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes). No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 9 of the Plan.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for ninety (90) days
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

-6-

--------------------------------------------------------------------------------



(v)    Other Termination. A Participant’s Award Agreement may also provide that
if the exercise of the Option following the termination of Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would result in liability under Section 16(b), then the Option will terminate on
the earlier of (A) the expiration of the term of the Option set forth in the
Award Agreement, or (B) the 10th day after the last date on which such exercise
would result in such liability under Section 16(b), but in no event later than
the original full term of the Option. Finally, a Participant’s Award Agreement
may also provide that if the exercise of the Option following the termination of
the Participant’s status as a Service Provider (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of Shares would violate the registration requirements under
the Securities Act, then the Option will terminate on the earlier of (A) the
expiration of the term of the Option, or (B) the expiration of a period of
ninety (90) days after the termination of the Participant’s status as a Service
Provider during which the exercise of the Option would not be in violation of
such registration requirements.
7.    Leaves of Absence; Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Service Provider will not cease to be an Employee
in the case of (i) any leave of absence approved by the Company, or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.
8.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate; provided, however, that in no event may an
Award be transferred to a third party for value.
9.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award will be assumed or an equivalent option or
right substituted by the successor corporation or a Parent

-7-

--------------------------------------------------------------------------------



or Subsidiary of the successor corporation (the “Successor Corporation”). The
Administrator will not be required to treat all Awards similarly in the
transaction. In the event that the Successor Corporation does not assume or
substitute for the Award, the Participant will fully vest in and have the right
to exercise all of his or her outstanding Options, including Shares as to which
such Awards would not otherwise be vested or exercisable. In addition, if an
Option is not assumed or substituted for in the event of a Change in Control,
the Administrator will notify the Participant in writing or electronically that
the Option will be fully vested and exercisable for a period of time determined
by the Administrator in its sole, and the Option will terminate upon the
expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the Successor Corporation, the Administrator may, with the consent of the
Successor Corporation, provide for the consideration to be received upon the
exercise of an Option, for each Share subject to such Award, to be solely common
stock of the Successor Corporation equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 9(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of certain performance
criteria will not be considered assumed if the Company or its successor modifies
any of such performance criteria without the Participant’s consent; provided,
however, a modification to such performance criteria only to reflect the
Successor Corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
10.    Tax Withholding
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount

-8-

--------------------------------------------------------------------------------



determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.
11.    No Employment Rights. Neither the Plan nor any Award will confer upon a
Participant any right with respect to continuing the Participant’s relationship
as an Employee or other Service Provider with the Company or its Subsidiaries,
nor will they interfere in any way with the Participant’s right or the Company’s
or Subsidiary’s right to terminate such relationship at any time, with or
without cause, to the extent permitted by Applicable Laws.
12.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
13.    Term of Plan. The Plan will become effective upon its adoption by the
Board. It will continue in effect for a term of ten (10) years unless terminated
earlier under Section 14 of the Plan.
14.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Effect of Amendment or Termination. No amendment, alteration, suspension,
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
15.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
16.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any

-9-

--------------------------------------------------------------------------------



liability in respect of the failure to issue or sell such Shares as to which
such requisite authority will not have been obtained.

-10-

--------------------------------------------------------------------------------



INTEGRATED SILICON SOLUTION, INC.
2012 INDUCEMENT OPTION PLAN
NOTICE OF GRANT OF STOCK OPTION
Unless otherwise defined herein, the terms defined in the Integrated Silicon
Solution, Inc. 2012 Inducement Option Plan (the “Plan”) will have the same
defined meanings in this Notice of Grant of Stock Option (the “Notice of Grant”)
and Terms and Conditions of Stock Option Grant, attached hereto as Exhibit A
(together, the “Agreement”).
Optionee:                                    
Address:                                    
                                        
Optionee has been granted an Option to purchase Common Stock of the Corporation,
subject to the terms and conditions of the Plan and this Agreement, as follows:
Grant Number                                    
Date of Grant                                    
Vesting Commencement Date                            
Number of Shares Granted                            
Exercise Price per Share            $                    
Total Exercise Price            $                    
Type of Option                Nonstatutory Stock Option
Term/Expiration Date                                
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
[Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option will vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Optionee continuing
to be a Service Provider through each such date.]

-1-

--------------------------------------------------------------------------------



Termination Period:
This Option will be exercisable for 30 days after Optionee ceases to be a
Service Provider, unless such termination is due to Optionee’s death or
Permanent Disability, in which case this Option will be exercisable for twelve
(12) months after Optionee ceases to be a Service Provider. Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 9(c) of the Plan.
By Optionee’s signature and the signature of the Corporation’s representative
below, Optionee and the Corporation agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Optionee
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.
OPTIONEE                    INTEGRATED SILICON SOLUTION, INC.




                                                    
Signature                        By
                                                    
Print Name                    Title
Address:                        


                                    
                        

-2-

--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Corporation hereby grants to the Optionee named in the
Notice of Grant (“Optionee”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 14(B) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.
2.    Vesting Schedule. Except as provided in Section 3, the Option awarded by
this Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Optionee in accordance with
any of the provisions of this Agreement, unless Optionee will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.    Plan Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Corporation pursuant to
the provisions of the Plan. The Exercise Notice will be completed by Optionee
and delivered to the Corporation. The Exercise Notice will be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Corporation of such fully executed Exercise Notice accompanied by
the aggregate Exercise Price.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Optionee:
(a)    cash;
(b)    check; or

-3-

--------------------------------------------------------------------------------



(c)    consideration received by the Corporation under a formal cashless
exercise program adopted by the Corporation in connection with the Plan.
6.    Tax Obligations.
(a)    Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Optionee,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Optionee with respect to the payment of income,
employment and other taxes which the Corporation determines must be withheld
with respect to such Shares. To the extent determined appropriate by the
Corporation in its discretion, it will have the right (but not the obligation)
to satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Optionee. If Optionee fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Optionee acknowledges and agrees
that the Corporation may refuse to honor the exercise and refuse to deliver the
Shares if such withholding amounts are not delivered at the time of exercise.
(b)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Optionee prior to the exercise of the option, (ii)
an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Optionee. Optionee
acknowledges that the Corporation cannot and has not guaranteed that the IRS
will agree that the per Share exercise price of this Option equals or exceeds
the Fair Market Value of a Share on the Date of Grant in a later examination.
Optionee agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Optionee will be solely responsible for Optionee’s costs
related to such a determination.
7.    Rights as Stockholder. Neither Optionee nor any person claiming under or
through Optionee will have any of the rights or privileges of a stockholder of
the Corporation in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Corporation or its transfer agents or registrars, and delivered
to Optionee. After such issuance, recordation and delivery, Optionee will have
all the rights of a stockholder of the Corporation with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
8.    No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE CORPORATION (OR THE PARENT
OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE

-4-

--------------------------------------------------------------------------------



PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE CORPORATION (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
9.    Address for Notices. Any notice to be given to the Corporation under the
terms of this Agreement will be addressed to the Corporation at Integrated
Silicon Solution, Inc., 1940 Zanker Road, San Jose, CA 95112-4216, or at such
other address as the Corporation may hereafter designate in writing.
10.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee.
11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12.    Additional Conditions to Issuance of Stock. If at any time the
Corporation will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Optionee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Corporation.
The Corporation will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.
13.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
14.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Optionee, the
Corporation and all other interested persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
15.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means.

-5-

--------------------------------------------------------------------------------



Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.
16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
17.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
18.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Optionee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Corporation.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Corporation reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Optionee, to comply with Code Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Optionee expressly warrants that he or she has received an Option under
the Plan, and has received, read and understood a description of the Plan.
Optionee understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Corporation at any time.
20.    Governing Law. This Agreement will be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
  





-6-

--------------------------------------------------------------------------------



EXHIBIT B
INTEGRATED SILICON SOLUTION, INC.
2012 INDUCEMENT OPTION PLAN
EXERCISE NOTICE


Integrated Silicon Solution, Inc.
1940 Zanker Road
San Jose, CA 95112-4216


Attention: ___________


1. Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Integrated Silicon Solution, Inc. (the
“Corporation”) under and pursuant to the 2012 Inducement Option Plan (the
“Plan”) and the Stock Option Agreement dated ________ (the “Agreement”). The
purchase price for the Shares will be $_____________, as required by the
Agreement.
2.     Delivery of Payment. Purchaser herewith delivers to the Corporation the
full purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.
3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.
4.     Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation) of the Shares, no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares subject to the Option, notwithstanding the exercise of the Option. The
Shares so acquired will be issued to Purchaser as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section 9 of the Plan.
5.     Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Corporation
for any tax advice.
6.     Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior

-1-

--------------------------------------------------------------------------------



undertakings and agreements of the Corporation and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Corporation and Purchaser.
This agreement is governed by the internal substantive laws, but not the choice
of law rules, of California.
Submitted by:                    Accepted by:
PURCHASER                    INTEGRATED SILICON SOLUTION, INC.




                                                    
Signature                        By
                                                    
Print Name                    Its
Address:                        


                            
                            
                            
                            


                                                    
Date Received







-2-